DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on May 13, 2022 is acknowledged. Claims 1-5 are pending in this application. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on May 13, 2022 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-3 are  objected to because of the following informalities:
 Claim 1 recites water and H2O, while water is H2O, in order to be consistent and uniform, it is suggested Applicant pick one term throughout the claims. 
Further regarding claim 1, “ratio” is spelled incorrectly as “ration”. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aranki (US 2017/0071874). 
Aranki discloses a topical analgesic used to treat painful skin ailments.  The topical analgesic comprises 0.05 to 5 wt. % of an essential oil. Peppermint oil is disclosed (abstract). 
Table 5 discloses a green stick formulation comprising: 
0.05-1 wt. % peppermint oil; 
<10 wt. % water; and 
< 1 wt. % poloxamer 407. 
The recitation of “for preventing or healing injured nipples or areolas in mammalian females” is regarded as a future intended use of a composition. Applicant’s attention is directed to MPEP 2111.02 which discloses if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
While Araki does not disclose the exact ratio recited in the instant claims. He does disclose a topical/dermatological for the treatment of skin ailments. Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Furthermore, the claims differ from the reference by reciting various concentrations of the active ingredient(s). However, the preparation of various topical dermatological compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
While Applicant claims a “synergistic ratio”, there is no disclosure within the specification that the ratio provides any synergistic effect but rather just optimal therapeutic effect. 	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adjusted and optimized the percentages of each of  the recited components through routine experimentation to develop a topical analgesic composition having optimal therapeutic effects. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2012/0014883). 
Scott discloses a composition for use in personal care compositions (abstract).
Example III discloses a mouth rinse composition IIIa comprising:
0.1 wt. % Peppermint oil;
1.0  wt. % Poloxamer 407; 
QS to water. 
 Since the total recited components are 26.25 wt. %. Therefore, water would be present at about 73.75 wt. %. 
The recitation of “for preventing or healing injured nipples or areolas in mammalian females” is regarded as a future intended use of a composition. Applicant’s attention is directed to MPEP 2111.02 which discloses if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
While Scott does not disclose the exact ratio recited in the instant claims. He does disclose a topical/dermatological for the treatment of skin ailments. Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Furthermore, the claims differ from the reference by reciting various concentrations of the active ingredient(s). However, the preparation of various topical dermatological compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
While Applicant claims a “synergistic ratio”, there is no disclosure within the specification that the ratio provides any synergistic effect but rather just optimal therapeutic effect. 	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adjusted and optimized the percentages of each of  the recited components through routine experimentation to develop a topical analgesic composition having optimal therapeutic effects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615